Order, Supreme Court, Bronx County, entered on May 23, 1973, directing removal of Action No. 2 from Westchester County to Bronx County, there to be tried jointly with action No. 1, which was instituted in that county, unanimously reversed, on the law and in the exercise of discretion, and the motion denied. *828Appellant shall recover of respondents $40 costs and disbursements of this appeal. The Westchester County action was instituted in October, 1969. After, prolonged attempts to delay the prosecution of that action the defendants therein instituted the Bronx County action in February, 1973 and simultaneously with the filing of a complaint therein made the motion which is the subject of this appeal. The Bronx County action was instituted only after plaintiff in the Westchester County action had completed his pretrial disclosure procedures and initially noticed that action for trial. No reason is indicated by the movants as to why the claims alleged, in the Bronx County action had not been raised by counterclaim or otherwise in the Westchester County action or why, if they were acting in good faith, they did not assert the grounds urged in support of the present motion in a timely motion for a change of venue in the Westchester County action. The relief afforded by Special Term would unjustly delay the prosecution of the Westchester County action, which is obviously well near ready for trial, without any demonstrated justification for such delay. Concur — Kupferman, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.